Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 1 of 10 PageID: 121914




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

    ------------------------------------------------
    IN RE: JOHNSON & JOHNSON                         :   Civil Action No. 3:16-md-2738-FLW-
                                                         LHG
    TALCUM POWDER PRODUCTS                           :
    MARKETING, SALES PRACTICES :
    AND PRODUCTS LIABILITY                           :            MDL No. 2738
    LITIGATION                                       :
                                                     :
                                                     :
                                                     :
                                                     :
    ------------------------------------------------

                 STATUS REPORT AND PROPOSED JOINT AGENDA
                  FOR NOVEMBER 17, 2020 STATUS CONFERENCE

   I.      STAGE ONE AND STAGE TWO DISCOVERY POOL CASES.

               A. Stage One Cases

          926 cases remain in the original randomly selected pool of 1,000 cases.
    Motions to dismiss are now pending in 51 of the 926 cases for failure to comply with
    the Court’s Orders regarding case-specific discovery. The motions are fully briefed
    (13 cases) or unopposed (38 cases), and therefore ripe for decision.

               B. Stage Two Cases

           On September 18, the parties exchanged their Stage Two case selections, and
    on September 21, Judge Pisano circulated the list of random selection Stage Two
    cases that were automatically generated by Random.org. Two of the ten defense
    pick cases have been replaced – one was voluntarily dismissed with prejudice after
    selection and the other declined to waive Lexecon. Two plaintiffs selected to fill
    random slots have dismissed their case with prejudice and eight plaintiffs have
    declined to waive Lexecon, requiring designation of replacements. Another random
    plaintiff announced last night that she wants to revoke her Lexecon waiver past the
    deadline. That issue will be addressed by Judge Pisano. Two of the random
    selection plaintiffs still have time to dismiss with prejudice or revoke their automatic
    Lexecon waivers. The parties have started to schedule case specific depositions
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 2 of 10 PageID: 121915




    which are to be completed by January 29, 2021. Following the Court’s indication
    of the number of bellwether trials it envisions occurring in the MDL, the parties will
    meet and confer in an attempt to agree on a process for case selection and a schedule
    for expert discovery.

  II.   PLAINTIFFS’ SECOND AMENDED MASTER LONG FORM
        COMPLAINT.

          Plaintiffs’ Position:

            Plaintiffs filed their Master Complaint on January 5, 2017. The Master
    Complaint serves as the foundational pleading for the individual Short Form
    Complaints being filed in this litigation, whereby individual Plaintiffs adopt by
    reference the Master Complaint. On March 15, 2017, Plaintiffs filed the First
    Amended Master Long Form Complaint. Nearly four years have passed since the
    filing of the First Amended Master Long Form Complaint. During this period time,
    myriad new facts relevant to this matter have been discovered and are expected to
    be discovered as discovery proceeds that should be included in the Master Complaint
    so that the thousands of Plaintiffs who are relying upon the Master Complaint can
    litigate their cases to the fullest extent that the law and facts permit. Plaintiffs intend
    to move the Court for an Order permitting Plaintiffs to amend the First Amended
    Master Long Form Complaint.

          Defense Position:

         The Defendants do not object to the Plaintiffs seeking to amend their master
    complaint.

 III.   LIABILITY EVIDENCE AND TRIAL PACKAGE.

          Plaintiffs’ Position:

            As the Court is aware, and at the Johnson & Johnson defendants’ request, the
    Court bifurcated the discovery in these proceedings, ordering the parties to focus
    initially on the general causation question, namely whether there is reliable and
    admissible evidence that the use of talcum powder products can increase the risk of
    ovarian cancer. The Court limited the PSC to 30(b)(6) depositions on topics specific
    to science/general causation issues. The PSC was not permitted to
    take liability witness depositions or take further steps to prepare liability arguments
    for trial.


                                                2
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 3 of 10 PageID: 121916




           On May 6, 2020, following the Court’s Daubert decision, the Court held a
    status conference to discuss the preparation of cases for the first MDL bellwether
    trial. In addition to developing a plan for case-specific bellwether discovery, the
    PSC raised the issue of general liability discovery. At that time, the Court instructed
    the PSC to inform the Johnson & Johnson defendants within 90 days of the
    depositions of the Johnson & Johnson defendants witnesses that it would like to
    conduct.

           As directed, the PSC provided the Johnson & Johnson defendants with a list
    of 6 Johnson & Johnson defendant witnesses the PSC wishes to depose in the MDL
    – 3 fact witnesses on general regulatory issues and 3 30(b)(6) witnesses on issues
    rating to marketing, risk assessment, mitigation for cosmetic products, and
    yearly/monthly sales of the Johnson & Johnson defendants talcum powder
    products. Notably, not one of the witnesses identified by the PSC has ever been
    deposed, either in a federal or state ovarian cancer case. In addition, the PSC expects
    to cross notice depositions taken in state court proceedings.

           Even though this Court's bifurcation Order strictly prohibited liability
    discovery until after the Daubert issue was resolved, the Johnson & Johnson
    defendants have objected to any liability depositions of its employees in this
    MDL. The Johnson & Johnson defendants have argued that the PSC's requests for
    6 depositions is burdensome and a duplication of depositions taken in state court
    cases, most of which involved allegations that the Johnson & Johnson defendants’
    talcum powder products caused mesothelioma, not allegations that these products
    cause ovarian cancer.

            The PSC plans to notice the depositions of these current and former employees
    in accordance with the MDL Deposition protocol with the intention that the
    depositions take place in the first half of 2021. In addition, the PSC expects to
    cross-notice depositions that are currently being set in various state court venues,
    many of which are in the process of being scheduled by agreement. The PSC’s
    liability investigation is currently ongoing. The PSC will notify the Johnson &
    Johnson defendants of any 3rd party testimony that the PSC intends to preserve.

          Defense Position:

         Defendants set forth their position objecting to these depositions in a letter to
    the PSC on September 22, 2020. The Defendants stand by their position.
    Apparently, the Plaintiffs disagree, and if so, the issue is ripe for review.


                                              3
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 4 of 10 PageID: 121917




 IV.         REPORT ON FEDERAL DOCKET.

              As of November 3, 2020: There are currently 19,379 cases pending in the
       MDL in which the Johnson & Johnson defendants have been served or in which
       plaintiffs from multi-plaintiff cases pending in the MDL have filed Short Form
       Complaints on individual dockets and have not served the Johnson & Johnson
       defendants (and have opened case numbers), totaling 19,755 plaintiffs.

  V.      STATE COURT LITIGATION.

             As of November 3, 2020:

              California: There are approximately 615 ovarian cancer cases involving 678
       plaintiffs pending in the California coordinated proceeding, Johnson & Johnson
       Talcum Powder Cases.

             Delaware: There are currently 9 consolidated cases pending in the Superior
       Court of Delaware in which the Johnson & Johnson defendants have been served.

               Missouri: There are currently 23 cases, with a total of 792 plaintiffs pending
       in the 22nd Judicial Circuit Court, St. Louis (City) in which the Johnson & Johnson
       defendants have been served. A multi-plaintiff trial in Forrest, et al., v. Johnson &
       Johnson, et al. is scheduled to begin on February 17, 2021. There are currently two
       cases with a total of 38 plaintiffs pending in the 23rd Judicial Circuit Court, Jefferson
       County in which the Johnson & Johnson defendants have been served. On November
       3, 2020, the Missouri Supreme Court declined to review the decision of a lower
       appellate court in Ingham v. Johnson & Johnson, et al., affirming the decision of a
       trial court in favor of plaintiffs, subject to a remittitur of the verdict. The defendants
       will appeal to the United States Supreme Court.

               New Jersey: There are currently 1,151 cases pending in the Atlantic County
       Superior Court Multicounty Litigation, In re: Talc-Based Powder Products
       Litigation, Case No. 300. On August 5, 2020 the NJ Appellate Division reversed
       the trial court that excluded plaintiffs’ experts and granted the Johnson & Johnson
       defendants’ Motion for Summary Judgment in the Carl and Balderrama cases. The
       Johnson & Johnson defendants have filed a Petition for Certification to the NJ
       Supreme Court which remains pending. The remaining cases remain stayed in the
       trial division.

             Florida: There are 44 cases pending in Florida state court.
                                                   4
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 5 of 10 PageID: 121918




          Georgia: There are 38 cases pending in Georgia state court.

          Illinois: There are 53 cases pending in Illinois state court.

          Pennsylvania: There are 24 cases pending in Pennsylvania state court.

          Louisiana: There are 36 cases pending in Louisiana State Court.

          Arizona: There is one case pending in Pima County, Arizona.

           Rhode Island: There is one case pending in Providence County, Rhode
    Island.

          Virginia: There is one case pending in Chesapeake County, Virginia.

 VI.      STATUS OF CASES RE-FILED IN THE MDL PER CMO.

           There are 27 cases where plaintiffs who were previously part of a multi-
    plaintiff complaint have filed Short Form Complaints in this MDL proceeding but
    have not complied with CMO 8 in either serving the Short Form Complaint on
    defendants or filing a notice of filing on the master docket. See CMO 8, ¶¶ 1 and 5
    (requiring plaintiffs to file Short Form Complaints pursuant to CMO 2 and to serve
    these complaints pursuant to CMO 3); see also CMO 3, ¶¶ 3 and 4 (requiring filing
    of an ECF notice if the original service of process was proper or requiring service of
    process where the original complaint was not properly served). The parties are
    conferring on a proposed order compelling service or dismissal with prejudice.

VII.      DUPLICATE FILED CASES.

           There are 313 plaintiffs in this MDL who have multiple cases pending. 71
    plaintiffs have duplicate filed MDL cases and 242 plaintiffs have cases filed in the
    MDL and state court. The parties are conferring on a proposed order dismissing the
    duplicate filed cases.

VIII.     STATUS OF PENDING MOTIONS.

         The list of motions pending in individual cases is attached hereto as Exhibit
    A. PCPC’s Motion for Summary Judgment is fully briefed.


                                              5
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 6 of 10 PageID: 121919




           On July 31, 2020, at the Court’s request, the Johnson & Johnson defendants
    submitted their position by email as to the impact of Chief Judge Wolfson’s June 29,
    2020 opinion on the remaining remand motions, including which motions are now
    moot based on that opinion and which remain to be decided on the merits.
    Plaintiffs’ position is that there was some confusion over the import of the email
    submission and the need to respond since a motion for reconsideration of the Court’s
    order was pending. Therefore, Plaintiffs’ counsel will provide a response to the
    submission on or before November 20, 2020.


                                          Respectfully submitted,

                                          s/Susan M. Sharko
                                          Susan M. Sharko
                                          FAEGRE DRINKER BIDDLE & REATH
                                          LLP
                                          600 Campus Drive
                                          Florham Park, New Jersey 07932
                                          Telephone: 973-549-7000
                                          Facsimile: 973-360-9831
                                          Email: susan.sharko@faegredrinker.com

                                          s/John H. Beisner
                                          John H. Beisner
                                          SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                          1440 New York Avenue, N.W.
                                          Washington, D.C. 20005
                                          Telephone: 202-371-7000
                                          Facsimile: 202-661-8301
                                          Email: john.beisner@skadden.com

                                          s/Thomas T. Locke
                                          Thomas T. Locke
                                          SEYFARTH SHAW LLP
                                          975 F. Street, NW
                                          Washington, DC 20004
                                          Telephone: 202 463-2400
                                          Email: tlocke@seyfarth.com


                                             6
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 7 of 10 PageID: 121920




                                       s/Michelle A. Parfitt
                                       Michelle A. Parfitt
                                       ASHCRAFT & GEREL, LLP
                                       4900 Seminary Road, Suite 650
                                       Alexandria, VA 22311
                                       Telephone: 703-931-5500
                                       Email: mparfitt@ashcraftlaw.com

                                       s/P. Leigh O’Dell
                                       P. Leigh O’Dell
                                       BEASLEY, ALLEN, CROW, METHVIN,
                                       PORTIS & MILES, P.C.
                                       218 Commerce Street
                                       Montgomery, Alabama 36104
                                       Telephone: 334-269-2343
                                       Email: leigh.odell@beasleyallen.com

                                       s/Christopher M. Placitella
                                       Christopher M. Placitella
                                       COHEN PLACITELLA ROTH, PC
                                       127 Maple Avenue
                                       Red Bank, NJ 07701
                                       Telephone: 888-219-3599
                                       Facsimile: 215-567-6019
                                       Email: cplacitella@cprlaw.com




                                         7
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 8 of 10 PageID: 121921




                                      EXHIBIT A

            STATUS OF PENDING MOTIONS IN INDIVIDUAL CASES
 Case Name               Case No.     Status of Pending Motions
 Sharon McBee, et al. v. 3:17-cv-5720 Johnson & Johnson Defendants’ Motion to
 Johnson & Johnson, et                Dismiss filed September 5, 2017. Motion to be
 al.                                  terminated pursuant to CMO 8.
                                       Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                       briefed 10/13/17. Motion to be terminated
                                       pursuant to CMO 8.
 Donna McNichols, et   3:17-cv-5719    Johnson & Johnson Defendants’ Motion to
 al. v. Johnson &                      Dismiss filed September 5, 2017. Motion to be
 Johnson, et al.                       terminated pursuant to CMO 8.
                                       Imerys’ Motion to Dismiss filed 9/5/17. Fully
                                       briefed 10/13/17. Motion to be terminated
                                       pursuant to CMO 8.
 Chathapana, Davahn v. 3:17-cv-05853 Imerys’ Motion to Dismiss filed 9/5/17. No
 Johnson & Johnson, et               opposition filed. Motion to be terminated
 al.                                 pursuant to CMO 8.
 Femminella, Joan v. 3:17-cv-05860 Imerys’ Motion to Dismiss filed 9/5/17. No
 Johnson & Johnson, et             opposition filed. Motion to be terminated
 al.                               pursuant to CMO 8.
 Guptill, Mary v.      3:17-cv-05869 Imerys’ Motion to Dismiss filed 9/5/17. No
 Johnson & Johnson, et               opposition filed. Motion to be terminated
 al.                                 pursuant to CMO 8.
 Bathon, Rebecca, v.   3:19-cv-16229 Motion to Remand filed August 30, 2019. Fully
 Johnson & Johnson, et               Briefed.
 al.t al.
 Abram, Edwina, et al. 3:20-cv-01276 Motion to Remand filed February 11, 2020. Fully
 v. Johnson & Johnson,               Briefed.
 et al.                              PTI Royston, LLC’s Renewed Motion to Dismiss.
                                     Fully Briefed.
                                       PTI Union, LLC’s Renewed Motion to Dismiss
                                       Plaintiffs’ Petition for Failure to State a Claim.
                                       Fully Briefed.


                                           8
Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 9 of 10 PageID: 121922




 Case Name               Case No.      Status of Pending Motions
 Akins, Diane, et al. v. 3:19-cv-16059 Motion to Remand filed on August 29, 2019.
 Johnson & Johnson, et                 Fully Briefed.
 al.
                                       PTI Royston, LLC’s Motion to Dismiss for Lack
                                       of Jurisdiction filed August 29, 2019. Fully
                                       Briefed.

                                          PTI Union, LLC’s Motion to Dismiss Plaintiffs’
                                          First Amended Petition for Failure to State a
                                          Claim filed on August 29, 2019. Fully Briefed.
 Denwiddie, Monica, et 3:20-cv-01275      Plaintiffs’ Renewed Motion to Remand filed May
 al. v. Johnson &                         29, 2020. Fully Briefed.
 Johnson, et al.
 Stalnaker, Velma ,et al. 3:20-cv-06780   Plaintiff’s Motion to Remand filed July 2, 2020.
 v. Johnson & Johnson,                    Briefing stayed pending resolution of the motions
 et al.                                   for reconsideration.

                                          PTI Royston, LLC’s Renewed Motion to Dismiss
                                          for Lack of Personal Jurisdiction and Failure to
                                          State a Claim filed July 6, 2020. Fully Briefed

                                       PRI Union, LLC’s Renewed Motion to Dismiss
                                       for Lack of Personal Jurisdiction and Failure to
                                       State a Claim filed July 6, 2020. Fully Briefed.
 Fox, Laverne, et al. v. 3:19-cv-16650 Plaintiffs’ Renewed Motion to Remand filed May
 Johnson & Johnson, et                 29, 2020. Fully Briefed.
 al.
 Cox, Martha             3:20-cv-06779 Motion to Remand filed July 20, 2020. Fully
                                       Briefed.

                                          PTI Royston, LLC’s Motion to Dismiss
                                          Complaint for Failure to State a Claim. Fully
                                          Briefed.




                                              9
 Case 3:16-md-02738-FLW-LHG Document 15681 Filed 11/13/20 Page 10 of 10 PageID:
                                  121923



Case Name           Case No.      Status of Pending Motions
Denney, Connie      3:20-cv-06781 Motion to Remand filed July 20, 2020. Fully
                                  Briefed.

                                  PTI Royston, LLC’s Motion to Dismiss
                                  Complaint for Failure to State a Claim. Fully
                                  Briefed.
Fust, Carol         3:20-cv-12394 Motion to Remand filed on September 8, 2020.
                                  Fully Briefed.

                                  PTI Royston LLC’s Motion to Dismiss Complaint
                                  for Failure to State a Claim filed October 8, 2020.
Gregory, Sonna      3:20-cv-10112 Motion to Remand filed on September 8, 2020.
                                  Fully Briefed.

                                  PTI Royston LLC’s Motion to Dismiss Complaint
                                  for Failure to State a Claim. Fully Briefed.
Sumner, Cheryl      3:20-cv-06925 Motion to Remand filed July 20, 2020. Fully
                                  Briefed.

                                  PTI Royston LLC’s Motion to Dismiss Complaint
                                  for Failure to State a Claim. Fully Briefed.
Weaver, Tammy       3:20-cv-03744 Motion to Remand filed June 1, 2020. Fully
                                  Briefed.

                                    PTI Royston LLC’s Motion to Dismiss Complaint
                                    for Failure to State a Claim. Fully Briefed.




                                       10
